DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9/6/2022 is acknowledged.  The traversal is on the ground(s) that the stationary immobilizing/release means is a common technical feature which is not shown in the prior art.  This is not found persuasive because as detailed below in the rejection of claim 1, Nodin in view of Clark teaches all of the limitations of claim 1 thereby there is no special technical feature which makes a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stationary clamping means capable of,” “a stationary unlocking means capable of,” “a stationary locking means capable of” and “stationary immobilizing/release means capable of” in claim 1 “a stationary opening/closing means capable of” in claim 2 “a stationary moving means of the removable door of the chamber capable of” in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

If applicant does want to have these limitations interpreted under 35 U.S.C. 112(f), the examiner suggests to remove the “means capable of” language and instead use --means for-- language to help to clarify that these limitations invoke a 112(f) interpretation.

The Examiner notes that although the specification does not describe the structure of the means plus function limitation in the specification using words, these means plus function limitations are shown in the drawings, as illustrated below:
“a stationary clamping means capable of” is referred to as item 50.
“a stationary unlocking means capable of” is referred to as item 60.
“a stationary locking means capable of” is referred to as item 70.
“stationary immobilizing/release means capable of” is referred to as item 80.
“a stationary opening/closing means capable of” is referred to as item 90.
“a stationary moving means of the removable door of the chamber capable of” is referred to as item 100.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5-9, 11 and 12 recites that a piece of structure is “capable” of doing some sort of action. However, this is unclear if the structure has to perform the specified action or if it just needs to have the ability to perform the specified operation. Claims 3, 4, 10 and 13-15 are rejected by virtue of their dependence on a rejected base claim.
Claim 5 recites the limitation "the push-button element of the stationary unlocking means" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the initial unlocking position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the unlocking push-button element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2014/0150924, hereinafter Nodin in view of United States Application Publication No. 2016/0228870, hereinafter Clark.
Regarding claim 1, Nodin teaches a tight connection device (abstract) intended to ensure the aseptic transfer of a biopharmaceutical product between a chamber (item 10) equipped with a removable door (item 18) and a container (item 20) equipped with a removable cover (the examiner notes that the chamber and container are not what the claim is directed at and therefore has minimal patentable weight), comprising: a stationary temporary clamping means (item 50) capable of holding the container against the chamber such that the removable cover of said container is hermetically pressed against the removable door of said chamber (paragraph [0067]); a stationary unlocking means (item 60) capable of switching the container from an initial locking position wherein the removable cover hermetically seals the container to an intermediate unlocking position wherein the removable cover is disengaged from the container and hermetically held against the removable door of the chamber so as to ensure an aseptic communication between said container and said chamber (paragraphs [0072]-[0073]); a stationary locking means (item 70) capable of switching the container from the intermediate unlocking position to an end locking position wherein said removable cover again hermetically seals the container (paragraphs [0080]-[0081]); an annular functional crown (item 42) capable of being rotated about a geometric axis of rotation so as to actuate the stationary unlocking means and the stationary locking means of the container (paragraph [0062]), said stationary unlocking means and said stationary locking means being mechanically linked to the annular functional crown and arranged such that the rotation of said annular functional crown about the geometric axis of rotation successively drives the actuation of the stationary unlocking means ensuring the switching into the intermediate unlocking position of the container, then the actuation of the stationary locking means ensuring the switching into the end locking position of the container (paragraphs [0073] and [0081]).
Nodin fails to teach the device further comprises stationary immobilizing/release means capable of preventing the rotation of the annular functional crown when the stationary immobilizing/release means are in an immobilizing position, and capable of allowing a rotation of the annular functional crown when the stationary immobilizing/release means are in a release position.
Clark teaches a chambered device which has a lock mechanism which enters and penetrates through a lock mechanism receiving member which prevents rotation of a ring relative to the rest of the chamber (Clark, paragraph [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stationary immobilizing/release means to the device of Nodin because it would allow for the preventing of rotation of a ring relative to the rest of the device (Clark, paragraph [0026]).
Regarding claim 2, Nodin teaches further comprising a stationary opening/closing means (item 90) capable of preventing/allowing the opening of the removable door of the chamber and mechanically linked to the annular functional crown such that the rotation of the annular functional crown about the geometric axis of rotation successively or simultaneously drives the actuation of the stationary unlocking means ensuring the switching into the intermediate unlocking position of the container and the actuation of the stationary opening/closing means ensuring the release of the removable door of the chamber (paragraph [0096]), wherein the actuation of the stationary locking means of the container ensures the switching into the end locking position of the container, and simultaneously or successively the actuation of the stationary opening/closing means ensures the immobilization of the removable door of the chamber (paragraph [0096]).
Regarding claim 3, Nodin teaches wherein the stationary unlocking means (item 60) comprise an unlocking push-button element (item 62) with rotating movement and an unlocking member likely to be meshed by a portion of the annular functional crown forming gearing such that, during the rotation of the annular functional crown to an intermediate unlocking position, the push-button element is moved and switches the container from the initial locking position to the intermediate unlocking position (paragraphs [0074]-[0076]).
Regarding claim 4, Nodin teaches wherein the stationary locking means (item 70) comprise a locking push-button element (item 72) with rotating movement and a locking member likely to be meshed by a portion of the annular functional crown forming gearing such that, during the rotation of the annular functional crown to an end locking position, the push-button element is moved and switches the container from the intermediate unlocking position to the end locking position (paragraphs [0082]-[0084]).
Regarding claim 5, modified Nodin teaches wherein the stationary immobilizing/release means are capable of preventing the rotation of the push-button element of the stationary unlocking means such that the container is not allowed to switch from the initial unlocking position to the intermediate unlocking position (intended use MPEP § 2114 (II) and see supra).
Regarding claim 6, modified Nodin teaches wherein the stationary immobilizing/release means are capable of switching from an immobilizing position to a release position when the container is held clamped against the chamber, by means of embedded immobilizing/release means arranged on the container (intended use MPEP § 2114 (II) and see supra).
Regarding claim 7, modified Nodin teaches wherein the stationary immobilizing/release means comprise a finger mounted mobile in a channel extending in a transversal direction to a radial direction (see supra), the finger being capable of being urged by a spring to a deployed position wherein the finger exceeds outside of the tight connection device (intended use MPEP § 2114 (II)), the stationary immobilizing/release means being in an immobilizing position (see supra), and to a retracted position wherein the finger does not exceed outside of the tight connection device, the stationary immobilizing/release means thus being in a release position (see supra).
Regarding claim 8, Nodin teaches wherein the stationary temporary clamping means (item 50) comprise a clamping element (item 52) capable of rotating about a clamping axis of rotation, such that, during the rotation of the annular functional crown to an initial locking position, the clamping element is moved and hermetically holds the container against the removable door of the chamber (intended use MPEP § 2114 (II) and paragraph [0069]).
Regarding claim 9, Nodin teaches wherein the stationary temporary clamping means (item 50) comprise a clamping element (paragraph [0067]) capable of rotating about a clamping axis of rotation (intended use MPEP § 2114 (II)), such that, during the activation of a lever resulting in the rotation of a protective crown, the clamping element is moved and hermetically holds the container against the removable door of the chamber (paragraph [0068]).
Regarding claim 10, Nodin teaches wherein the stationary opening/closing means are directly mechanically connected to the unlocking push-button element (paragraphs f[0074]-[0076] and [0096]).
Regarding claim 11, Nodin teaches further comprising a stationary moving means (item 90) of the removable door of the chamber capable of opening and hermetically closing the removable door of the chamber (intended use MPEP § 2114 (II) and paragraphs [0094]-[0096]).
Regarding claim 12, Nodin teaches wherein the stationary moving means (item 90) of the removable door of the chamber are capable of moving the removable door of the chamber according to a rotating movement about a hinge axis, such that the door does not impede the switching of the biopharmaceutical product (intended use MPEP § 2114 (II) and paragraph [0098]).
Regarding claim 13, Nodin teaches wherein the annular functional crown is rotated by means of a lever (paragraph [0065]).
Regarding claim 14, Nodin teaches wherein the stationary locking means, as well as stationary unlocking means are at least two in number (paragraph [0082]).
Regarding claim 15, Nodin teaches wherein the stationary locking means and the stationary unlocking means are structurally combined (paragraph [0087] and figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796